             Case 1:20-cv-00215-NONE Document 12 Filed 04/27/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA

10

11   RICHARD ALLEN McWHORTER,                           Case No. 1:20-cv-00215-NONE
12                  Petitioner,                         DEATH PENALTY CASE
13          v.                                          CASE MANAGEMENT ORDER
14   RONALD DAVIS, Warden of California State
     Prison at San Quentin,
15
                    Respondent.
16

17

18          On February 11, 2020, petitioner Richard Allen McWhorter, a state prisoner facing

19 capital punishment, commenced this action pursuant to 28 U.S.C. § 2254 by filing applications
20 for appointment of counsel to represent him and to proceed in forma pauperis.

21          On February 18, 2020, the court referred the case to the Selection Board for the Eastern

22 District of California for recommendation of counsel and granted petitioner’s application to

23 proceed in forma pauperis.

24          On February 18, 2020, Deputy Attorney General Brook Bennigson filed notice of

25 appearance.

26          On March 31, 2020, the court adopted the recommendation of the Selection Board and

27 appointed attorneys Saor Stetler and Kresta Daly to represent petitioner.

28 /////
                                                    1
            Case 1:20-cv-00215-NONE Document 12 Filed 04/27/20 Page 2 of 3


 1         Accordingly,

 2         1.    Counsel for petitioner and respondent, by not later than thirty (30) days following

 3               the filed date of this order, shall meet and confer and file a joint statement setting

 4               out their agreement, disagreement and respective positions in the event of

 5               disagreement as to scheduling of: (i) the date for electronic lodging of the state

 6               court record (see Local Rule 191(h)(1)); (ii) the date for filing the federal habeas

 7               petition pursuant to 28 U.S.C. § 2254 and any anticipated tolling; and (iii) the date

 8               for filing the answer or other responsive pleading.          The court’s expectation

 9               regarding electronic lodging of the state record is that:

10               a.       Respondent’s counsel shall file a Notice of Lodging and lodge the state

11                        court record in electronic (optical character recognition) format on the

12                        court’s electronic filing system, each item of the state court record shall be

13                        lodged as an attachment to the Notice of Lodging, for each separate

14                        attachment the Notice of Lodging shall identify the attachment number

15                        and the Bate-stamp numbers and the name of that part of the record

16                        including its internal pagination if any, the identical identifying

17                        information shall also be included as the docket title of each electronically

18                        lodged attachment to the Notice of Lodging, to the extent possible each

19                        separate paper volume of the state court record shall be lodged as one

20                        attachment,

21               b.       State sealed records shall be lodged in paper form, and

22               c.       Respondent’s counsel need not lodge the state court record on CDs and

23                        courtesy copies on CD are not required.

24 /////

25 /////

26 /////
27 /////

28 /////
                                                    2
             Case 1:20-cv-00215-NONE Document 12 Filed 04/27/20 Page 3 of 3


 1          2.    Counsel for petitioner, by not later than sixty (60) days following the filed date of

 2                this order, shall prepare an initial Criminal Justice Act, 18 U.S.C. § 3006A budget

 3                and submit it ex parte to the court through eVoucher.1

 4          3.    The forgoing matters shall be deemed submitted pending issuance of a scheduling

 5                order and ex parte funding authorization through eVoucher, or any court ordered

 6                case management conference.2

 7
     IT IS SO ORDERED.
 8

 9       Dated:   April 27, 2020
                                                     UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24   1
     Counsel for petitioner shall work with Ninth Circuit Case Managing Attorney Jennifer Naegele
   (email: jnaegele@ce9.uscourts.gov; phone (415) 355-8986) to prepare the budget and receive
25 instructions for using eVoucher.

26   2
    See Standing Order in Light of Ongoing Judicial Emergency in the Eastern District of
27 California (Doc. No. 11), and General Orders in the Eastern District of California regarding
   COVID-19 Emergency available at: http://www.caed.circ9.dcn/index.cfm/iCAED/coronavirus-
28 covid-19-guidance/
                                                  3
